DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 1/24/2022, have overcome all outstanding rejections due to cancellation of the rejected.  The outstanding rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the relevant prior art is summarized below.
CN104532663 A to Chen et al, hereinafter Chen, was cited in the International Search Report for International Application PCT/IB2020/058394.  A machine translation is attached to this Office Action. 
Chen discloses a method of treating tobacco stem/stalk wastes comprising extracting tobacco material with an extraction solution to provide a tobacco solids material and a tobacco extract and separating the tobacco stem solids from the liquids, refining the tobacco stem solids, bleaching the tobacco stem solids pulp to obtain a whiteness of 52-56% ISO, pulverizing bleached softwood Kraft pulp in a hydraulic pulper, mixing the bleached softwood pulp and tobacco stem solids in the pulper, adding cationic starch, sizing agent and PAE wet-strength agent to the mixed softwood and tobacco stem pulp and forming a slurry, and dehydrating and drying the slurry in a 
Bjoerkholm (US 2019/0254337) discloses a process for production of a bleached tobacco raw material, the process comprising mechanically refining uncooked tobacco raw material to produce a defibrated tobacco raw material, and treating the defibrated tobacco raw material with at least one bleaching agent to produce a treated defibrated tobacco raw material.  Bleaching reduces the visible color and reads on whitening.  In an embodiment, the tobacco is cooked at an acidic or neutral pH with an aqueous solution containing sulfite. Bjoerkholm does not disclose extracting the tobacco material or cooking the tobacco solids material in an alkaline sulfite cooking liquor.
Dube et al (US 2014/0190497) discloses a method of treating tobacco material comprising extracting the tobacco material in an aqueous solution containing a salt and a base material to form a tobacco solids portion and an extract portion.  The extract portion is further treated, mixed with a humectant and added back to the tobacco material.  The resulting tobacco material is dried.  In some embodiments, the tobacco material is treated with a bleaching agent to a lighter color, thus reads on whitening.  Dube et al does not disclose cooking the tobacco solids material in an alkaline sulfite cooking liquor.
Beeson et al (US 2013/0206153) discloses a process for preparing a tobacco composition comprising extracting a tobacco material with an aqueous solution to provide a tobacco solids material and a tobacco extract, treating the tobacco solids material with a caustic wash to provide a tobacco pulp, bleaching the tobacco pulp with a bleaching solution, and drying the bleached tobacco pulp to provide whitened tobacco 
The prior art fails to disclose or fairly suggest a process as claimed comprising cooking the tobacco solids material in an alkaline sulfite cooking liquor as claimed with an expectation of obtaining an advantage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748